Citation Nr: 0521914	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a lumbar laminectomy with 
disectomy (back condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1976 until 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September June 2002 rating decision 
of the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

It is noted that in reviewing a file, the Board must consider 
all documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
Where such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand or refer the 
issue to the RO for development and adjudication; however, 
the Board may not ignore an issue so raised.  Id.  In this 
case, the veteran submitted a request in January 2005 for 
service connection of his left knee, as secondary to his back 
condition, and for direct service connection of his left 
shoulder, which he asserts was injured during active duty.  
Because the requisite steps have not been performed in order 
to convey jurisdiction on the Board to adjudicate these 
matters, these issues are referred to the RO for appropriate 
action.

The Board notes that after his appeal was certified to the 
Board the veteran submitted medical and Social Security 
Administration (SSA) records and a waiver of review by the 
agency of original jurisdiction (AOJ).  Because review was 
waived, the Board may proceed with its adjudication of this 
case.


FINDINGS OF FACT

1.  In a September 1979 rating decision, the RO denied the 
veteran's claim for service connection for a back condition.  
The veteran submitted new evidence and asked for 
reconsideration in May 1980.  His evidence was reconsidered, 
and the denial of his claim was continued in a June 1980 
letter.  The veteran did not appeal.

2.  Evidence submitted and obtained since the September 1979 
rating decision is new, but, it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1979 rating decision denying service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

2.  Evidence received since September 1979 is new, but is not 
material; therefore, the claim for service connection for a 
back condition is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	New and Material Evidence

The veteran's claim of entitlement to service connection for 
a back condition was initially denied in September 1979.  The 
veteran submitted three lay statements and asked for 
reconsideration of his claim in May 1980.  Although this 
correspondence was received within one year of the September 
1979 denial, it cannot reasonably be considered a notice of 
disagreement (NOD).  A NOD requires no special wording, but, 
at a minimum, it must communicate some disagreement with the 
prior denial and a request that the denial be reviewed.  
38 C.F.R. § 19.113 (1980).  The veteran's statement, in this 
case, specifically asked that the claim be "reopened and 
reconsidered."  There is no procedure in VA's appeals 
process for reconsideration of a claim, so the RO treated his 
claim as one to reopen.  Since the veteran did not indicate 
any desire to seek appellate review in his May 1980 
statement, it was not a NOD, even though it was received 
within one year of the September 1979 denial.  The RO 
reconsidered the new evidence and continued their denial of 
this claim in June 1980.  Again, the veteran did not appeal 
that decision.  Therefore, the September 1979 rating 
decision, as confirmed by the June 1980 letter, became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.202, 
20.302(b), 20.1103.

The next correspondence received from the veteran was in 
September 1981.  Since that was well outside the one-year 
time period to appeal the prior denial(s), that 
correspondence also cannot be considered a NOD.  

Nevertheless, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2004).  New evidence is defined as evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

In support of his application to reopen his claim of 
entitlement to service connection for a back condition, the 
veteran submitted and the RO obtained, among other records: 
VA treatment records regarding the veteran's back condition 
from June 2002 onward, a private medical treatment record 
from April 2004, medical notes from the veteran's back 
surgery in 1979, the veteran's own testimony given at 
hearings before a decision review officer (DRO) in March 2003 
and before the Board in February 2005, a treatment note from 
March 2005, and SSA records granting disability benefits.

While many of the medical records submitted demonstrate that 
the veteran was diagnosed with a chronic back disability, 
that fact was already known at the time of the 1979/1980 
denials.  The evidence at that time showed diagnosis of disc 
disease in 1979.

The veteran's allegations concerning his in-service injury, 
and experiencing low back pain during service, as well as the 
copies of service medical records, are duplicative evidence.  
His service medical records were in the file at the time of 
the prior denials, which clearly documented the in-service 
treatment.

The basis for the prior denials was that there was no 
evidence of a relationship between the back disability 
diagnosed after service and the in-service treatment.  The 
evidence of record in 1979 showed diagnoses of back strain 
during service and diagnosis of disc disease in 1979 after 
the veteran injured his back in May 1979.  The veteran 
alleges his condition was misdiagnosed during service.  
However, the service medical records clearly show, on 
repeated examination, no evidence of pathology, and abnormal 
examination results such as absent ankle jerk, only showed up 
in 1979 after the post-service back injury.  Not only do the 
service medical records repeatedly emphasize no back 
pathology was present, but the veteran is not competent to 
opine that his condition was misdiagnosed.

In the new evidence, not a single record addresses whether it 
is as likely as not that the veteran's back condition began 
in service or as a consequence of service.  The surgical 
records simply describe the surgical procedure itself - a 
fact that was known in 1979.  The report from a VA 
neurosurgery visit in December 2004 contains a subjective 
history of a back injury in the mid or late 1970s, and an 
assessment of chronic lower back pain with radicular symptoms 
and spondylosis of the lumbar spine with degenerative discs 
at multiple levels, but the physician only provided a 
treatment recommendation and did not comment on the etiology 
of the veteran's back condition.  Similarly, the private 
doctor, who treated the veteran in April 2004, gave the 
diagnostic impression of degenerative disc disease, and 
indicated that it would not be unreasonable for the veteran 
to seek disability benefits, also failed to comment on the 
etiology of the veteran's back pain.  The SSA records and the 
treatment note from March 2005 also provide evidence of a 
current disability, but neither provides an opinion as to the 
etiology of that disability.  It must be noted that the March 
2005 treatment note says the veteran reported he was 
initially injured in the military, but the physician rendered 
no such opinion.

The Board appreciates the veteran taking the time to give 
testimony regarding in-service trauma, which the he believes 
caused his current back disorder, and the Board sympathizes 
with his current discomfort.  Unfortunately, the veteran's 
claims file does not contain a medical opinion connecting the 
military experiences he chronicled with his present back 
disability.  Thus, while the new medical records and 
testimony demonstrate the presence of a chronic disability, 
the evidence is not material in that it fails to relate to an 
unestablished fact necessary to substantiate the claim (i.e., 
a link between a present chronic disability and the veteran's 
time in service required to establish service connection).  
See 38 C.F.R. §§ 3.156, 3.303(a).  As such, the Board finds 
that the evidence is not new and material under the current 
regulations, because it does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a back disability. 

Accordingly, new and material evidence having not been 
submitted, the claim of entitlement to service connection for 
a back condition remains denied.



II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2002 and January 2005, and a telephone conversation 
between the RO and the veteran in January 2005.  Since the 
letters and phone call fully provided notice of elements (1), 
(2), (3), and (4), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The 2002 letter 
explicitly discussed new and material evidence.  With respect 
to element (4), the Board notes that even if the letters 
failed to explicitly contain the statement that the veteran 
send any evidence to VA in his possession that pertains to 
the claim, the letters did inform him that new and material 
evidence was still required to decide his case and where he 
could send that evidence.  Additionally, the veteran was 
directly asked during the phone call whether he had, or was 
aware of, any additional information pertaining to the claim, 
but the veteran indicated that he had no additional 
information to submit.  The Board is similarly unaware of any 
additional evidence that is needed for a full and fair 
adjudication of this claim.  Furthermore, by virtue of the 
rating decision on appeal, the statements of the case (SOC), 
and the multiple supplemental SOCs (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.
 
The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The veteran's 
representative has requested an opinion be obtained.  
However, with a claim to reopen, such as this one, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the appellant a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required. 

Thus, after reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  As noted above, it appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file and the veteran does not appear to 
contend otherwise.  Additionally, the veteran testified 
before both a DRO and the Board.  

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
condition remains denied.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


